DC Civil Construction,




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2015

                                       No. 04-15-00362-CV

                                         Javan P. SMITH,
                                             Appellant

                                                 v.

                              DC CIVIL CONSTRUCTION, LLC,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015-CV-1978
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on September 21, 2015. On September 30,
2015, Ms. Kay Counseller, the reporter responsible for preparing, certifying, and filing the
reporter’s record in this appeal, filed a Notification of Late Record stating the reporter’s record
has not been filed because appellant has failed to pay or make arrangements to pay the reporter’s
fee for preparing the record and appellant is not entitled to appeal without paying the fee.

       If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than October 26, 2015, that a reporter’s record be
prepared and (2) designate in writing, no later than October 26, 2015, the exhibits and those
portions of the record to be included in the reporter’s record. Id. Appellant is hereby
ORDERED to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this
court no later than October 26, 2015.

        It is also ORDERED that appellant provide written proof to this court no later than
October 26, 2015 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
If appellant fails to provide such written proof within the time provided , appellant’s brief will be
due within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court